DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scheduler configured to” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see specification [0083]; [0086]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-10, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite “bursty traffic pattern”.  The term “bursty” is indefinite because the specification lacks some standard for measuring the degree intended for a bursty traffic pattern. Furthermore, a burst of traffic is based on perspective and can have different measures to different individuals, what one believes to be burst may not be a burst to another, therefore raising indefiniteness issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2017/0295104 A1, hereinafter “Hampel”) in view of Tang et al. (US 2020/0252839 A1, hereinafter “Tang”).
 As to claim 1:
(“The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011]), the multipath scheduler device comprising: 
at least one first type data path (“The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011]); 
at least one second type data path (“The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011]); and 
a scheduler configured to schedule part of the data traffic for transmission via the at least one first type data path and to schedule part of the data traffic for delayed transmission via the at least one second type data path when a bursty traffic pattern of the data traffic is detected (“The message may be delay tolerant and include a latency indicator. The UE may receive the message with the latency indicator which specifies the degree of delay tolerance for the message.  The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011] “the UE may receive the message with a latency indicator and use the latency indicator to determine a delay-tolerance metric for the message. The latency indicator may indicate a delivery deadline, a delivery window, a priority level, a data type indication, etc., for the message”; [0004]; [0046]-[0047] delay tolerant message = bursty traffic pattern), 
wherein the part of the data traffic scheduled for delayed transmission via the at least one second type data path is at least a first part of the data traffic overflowing a capacity threshold (“a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046]-[0047] “an evaluation cycle may include UE 115-a periodically determining the cost metric for each air interface according to a schedule. The schedule may be periodic, non-periodic, dynamically determined based on the delay-tolerance metric for each stored message(s), etc. Thus, the UE 115-a may adjust the schedule as the delivery deadline approaches, as the delivery window for the message is closing, based on the delivery priority of the message, etc…. Thus, UE 115-a may select an air interface, such as one of second air interfaces 214-a and/or 214-b using the delay-tolerance metric and the cost metric. The UE 115-may then transmit the message to destination device 215”; [0048]-[0049]; [0021] “Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength, an association level that UE 115-a shares with the network determined by processes such as network association, registration, authentication, PDN context- or bearer establishment, or ongoing traffic. In some aspects, availability may be based on more detailed channel information such as a signal-to-interference noise (SINR) ratio, for instance”; [0044] availability = capacity threshold), and 
wherein when the bursty traffic pattern is detected, the scheduler is further configured to (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] note: delay-tolerance metric for each message = bursty traffic pattern): 
delay access to the at least one second type data path based on a trigger or an access limitation function (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] “The UE 115-a periodically evaluates the availability of the various access opportunities and selects a specific air interface for an access network for message delivery based on the cost of data delivery and the deadline of the message”; [0033] “Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength, an association level that UE 115-a shares with the network determined by processes such as network association, registration, authentication, PDN context- or bearer establishment, or ongoing traffic. In some aspects, availability may be based on more detailed channel information such as a signal-to-interference noise (SINR) ratio, for instance”; [0044] availability = access limitation function), and 
(“a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046]-[0047] “an evaluation cycle may include UE 115-a periodically determining the cost metric for each air interface according to a schedule. The schedule may be periodic, non-periodic, dynamically determined based on the delay-tolerance metric for each stored message(s), etc. Thus, the UE 115-a may adjust the schedule as the delivery deadline approaches, as the delivery window for the message is closing, based on the delivery priority of the message, etc…. Thus, UE 115-a may select an air interface, such as one of second air interfaces 214-a and/or 214-b using the delay-tolerance metric and the cost metric. The UE 115-may then transmit the message to destination device 215”; [0048]-[0049]; [0021]).
	Hampel does not explicitly disclose overflowing a capacity threshold of the at least one first type data path.
	However, Tang discloses overflowing a capacity threshold of the at least one first type data path (“when the first radio access network is in a congested state, the RAT of the terminal device is handed over from the first radio access network to the second radio access network”; [0221]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang into Hampel’s system/method as it would allow overflowing a capacity threshold of the at least one first type data path.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to enhance user experience (Tang; [0004]).
As to claim 2:
(“The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011]).  
As to claim 3:
Hampel further discloses wherein data traffic transmission via the at least one second type data path is more expensive than data traffic transmission via the at least one first type data path, in particular more expensive with respect to latency, reliability, capacity, complexity and/or cost (“In determining the cost metric, UE 115-a may consider cost factors such as a monetary cost associated with transmitting the message, a data limit for a particular air interface, a communications channel quality associated with an air interface, a current connection status to the air interface, a resource utilization associated with forwarding the message, etc. Thus, UE 115-a may consider the availability of access network on air interfaces, the respective RAT for each air interface, etc., when determining the cost metric. In some aspects, UE 115-a identifying the cost metric may consider a cellular air interface (e.g., such as LTE/LTE-A) may provide wide coverage areas, but may also be associated with high subscription costs”; [0042] “the UE 115-a may store the message longer rather than incur additional costs for forwarding the message”; [0047]).  
As to claim 12:
(“Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength… or ongoing traffic”; [0044] availability = access limitation function).  
As to claim 14:
Hampel further discloses wherein the at least one first type data path comprises a send buffer configured to buffer the overflowing data traffic, wherein a size of the send buffer is adjustable based on the overflowing data traffic (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] “the UE 115-a may store the message longer rather than incur additional costs for forwarding the message”; [0047]).  
As to claim 15:
Hampel discloses a method for scheduling multipath data traffic for transmission via at least one first type data path and at least one second type data path (“The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011]), the method comprising: 
scheduling, by a scheduler, a part of the data traffic for transmission via the at least one first type data path and part of the data traffic for delayed transmission via the at least one second (“The message may be delay tolerant and include a latency indicator. The UE may receive the message with the latency indicator which specifies the degree of delay tolerance for the message.  The UE may select among multiple interfaces which use different air-interface technologies or which connect to different networks or network operators. The UE may select the most appropriate of these air interfaces by optimally balancing between the cost of transmitting the message, the urgency of the message, and availability of the various air interfaces”; [0021]; [0011] “the UE may receive the message with a latency indicator and use the latency indicator to determine a delay-tolerance metric for the message. The latency indicator may indicate a delivery deadline, a delivery window, a priority level, a data type indication, etc., for the message”; [0004]; [0046]-[0047] delay tolerant message = bursty traffic pattern), 
wherein the part of the data traffic scheduled for delayed transmission via the at least one second type data path is at least a first part of the data traffic overflowing a capacity threshold (“a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046]-[0047] “an evaluation cycle may include UE 115-a periodically determining the cost metric for each air interface according to a schedule. The schedule may be periodic, non-periodic, dynamically determined based on the delay-tolerance metric for each stored message(s), etc. Thus, the UE 115-a may adjust the schedule as the delivery deadline approaches, as the delivery window for the message is closing, based on the delivery priority of the message, etc…. Thus, UE 115-a may select an air interface, such as one of second air interfaces 214-a and/or 214-b using the delay-tolerance metric and the cost metric. The UE 115-may then transmit the message to destination device 215”; [0048]-[0049]; [0021] “Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength, an association level that UE 115-a shares with the network determined by processes such as network association, registration, authentication, PDN context- or bearer establishment, or ongoing traffic. In some aspects, availability may be based on more detailed channel information such as a signal-to-interference noise (SINR) ratio, for instance”; [0044] availability = capacity threshold), and 
wherein when the bursty traffic pattern is detected, the method further comprises the scheduler (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] note: delay-tolerance metric for each message = bursty traffic pattern): 
delaying access to the second type data path based on a trigger or an access limitation function (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] “The UE 115-a periodically evaluates the availability of the various access opportunities and selects a specific air interface for an access network for message delivery based on the cost of data delivery and the deadline of the message”; [0033] “Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength, an association level that UE 115-a shares with the network determined by processes such as network association, registration, authentication, PDN context- or bearer establishment, or ongoing traffic. In some aspects, availability may be based on more detailed channel information such as a signal-to-interference noise (SINR) ratio, for instance”; [0044] availability = access limitation function); and 
Page 4 of 6Second Preliminary AmendmentU.S. Application No. 16/981,347 Filed September 3, 2021Attorney Docket No. 817748 
delaying access to the second type data path based on a trigger or an access limitation function (“Given the metric analysis for each wireless network air interface, the current time as well as the delivery deadline for the stored messages (as indicated by the delay-tolerance metric for each message), the UE 115-a may select and use one of the air interfaces to deliver all or a subset of stored messages. All (or a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046] “The UE 115-a periodically evaluates the availability of the various access opportunities and selects a specific air interface for an access network for message delivery based on the cost of data delivery and the deadline of the message”; [0033] “Availability may refer, in some examples, to reception of a beacon signal with sufficient signal strength, an association level that UE 115-a shares with the network determined by processes such as network association, registration, authentication, PDN context- or bearer establishment, or ongoing traffic. In some aspects, availability may be based on more detailed channel information such as a signal-to-interference noise (SINR) ratio, for instance”; [0044] availability = access limitation function); and 
buffering and scheduling for transmission at a later time via the at least one first type data path at least a second part of the data traffic overflowing the capacity threshold (“a portion) of the remaining messages may remain stored until the next evaluation cycle”; [0046]-[0047] “an evaluation cycle may include UE 115-a periodically determining the cost metric for each air interface according to a schedule. The schedule may be periodic, non-periodic, dynamically determined based on the delay-tolerance metric for each stored message(s), etc. Thus, the UE 115-a may adjust the schedule as the delivery deadline approaches, as the delivery window for the message is closing, based on the delivery priority of the message, etc…. Thus, UE 115-a may select an air interface, such as one of second air interfaces 214-a and/or 214-b using the delay-tolerance metric and the cost metric. The UE 115-may then transmit the message to destination device 215”; [0048]-[0049]; [0021]).
	Hampel does not explicitly disclose overflowing a capacity threshold of the at least one first type data path.
	However, Tang discloses overflowing a capacity threshold of the at least one first type data path (“when the first radio access network is in a congested state, the RAT of the terminal device is handed over from the first radio access network to the second radio access network”; [0221]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang into Hampel’s system/method as it would allow overflowing a capacity threshold of the at least one first type data path.  Such (Tang; [0004]).
Allowable Subject Matter
Claims 4, 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476